Citation Nr: 9916588	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-04 709	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
right lung atelectasis and a paralyzed diaphragm.

 
REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney at Law


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.  In a March 1997 decision, the Board of Veterans' 
Appeals (Board) found that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for right lung atelectasis and a paralyzed 
diaphragm.  The veteran then appealed to the U.S. Court of 
Veterans Appeals (which has recently been renamed the U.S. 
Court of Appeals for Veterans Claims) (Court).  In an October 
1998 order, the Court vacated and remanded the March 1997 
Board decision, and the case was subsequently returned to the 
Board.  Prior to Board readjudication of the merits of the 
appeal, it was learned that the veteran died in February 
1999, and such requires dismissal of the appeal, as set forth 
below. 


FINDING OF FACT

The veteran died on February [redacted] 1999, while he had an appeal 
pending concerning an application to reopen a claim for 
service connection for right lung atelectasis and a paralyzed 
diaphragm.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.   
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
L.W. TOBIN
	Member, Board of Veterans' Appeals



Error! Not a valid link.

